UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7162


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEANNIE LARGENT COSBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00033-MR-3)


Submitted:   September 4, 2013           Decided:   September 11, 2013


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeannie Largent Cosby, Appellant Pro Se. Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Corey F.
Ellis, Jill Westmoreland Rose, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeannie     Largent      Cosby    appeals       the    district   court’s

orders denying her 18 U.S.C. § 3582(c)(2) (2006) motions for

reduction    of   sentence     and    denying     her     subsequent       motion   for

reconsideration.       We affirm.

            We review for abuse of discretion a district court’s

decision on whether to reduce a sentence under § 3582(c)(2) and

review de novo a court’s conclusion on the scope of its legal

authority under that provision.               United States v. Munn, 595 F.3d

183, 186 (4th Cir. 2010).            Under § 3582(c)(2), a district court

may modify a defendant’s term of imprisonment when the defendant

is “sentenced to a term of imprisonment based on a sentencing

range    that   has    subsequently     been     lowered        by   the   Sentencing

Commission.”      This provision, however, provides Cosby no relief

because her sentence was based on a statutory minimum sentence

and not on a Guidelines range that was subsequently lowered by

the Sentencing Commission.            See United States v. Hood, 556 F.3d

226, 235 (4th Cir. 2009) (“[I]n reducing a sentence under 18

U.S.C.     § 3553(e)     and    [U.S.        Sentencing         Guidelines    Manual]

§ 5K1.1,    the   sentencing      court       does    not    apply    a    Guidelines

sentencing range.”); see also United States v. Johnson, 564 F.3d

419, 423 (6th Cir. 2009) (stating that the starting point for a

downward    departure     under      § 3553(e)       is   the     statutory   minimum



                                          2
sentence).      Accordingly, we affirm the district court’s order

denying Cosby’s § 3582(c)(2) motions.

            We further conclude that the district court lacked the

authority to revisit its order denying § 3582(c)(2) relief to

Cosby.     United States v. Goodwyn, 596 F.3d 233, 235–36 (4th Cir.

2010).     Accordingly, we also affirm the district court’s order

denying Cosby’s motion for reconsideration.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3